Citation Nr: 1712053	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-44 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board previously remanded the appeal in July 2014.  In light of performance of the requested medical opinion, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The claims for service connection for sleep apnea and asthma are remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

Fibromyalgia was not manifest during active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fibromyalgia have not been met.  U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in April 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available medical records have been obtained, which includes VA examinations, VA and private health records, and Social Security Administration records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA examination in August 2014 after the Board found a January 2010 opinion not probative, and found a December 2010 opinion not sufficient to make a decision on the claim.  The August 2014 examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that symptoms of fibromyalgia first manifested while he was in service after the traumatic loss of his daughter in 1984.  Prior to entry into service, an October 1981 report of medical examination noted that evaluations of both upper and lower extremities, the spine and musculoskeletal system, and psychiatric examination were all normal.  June 1985 service medical records show reported complaints of painful joints of the hands and foot.  In July 1985, the Veteran was involved in a motor vehicle accident, following which he experienced back and neck pain.  September 1985 service medical records show reported complaints of chest wall pain, and that the chest was tender to palpation.  In November 1985 service medical records, the Veteran complained of back, neck, and chest pain, which had started a month prior.  The Veteran also complained of muscular aches in the left suprascapular and right lumbar areas.  The records noted that the Veteran claimed aches of metacarpophalangeal joints with occasional swelling since childhood.  The examiner's assessment was myositis, probably of rheumatic origin, and arthralgia.  On discharge, a December 1985 report of medical examination noted that the upper and lower extremities, spine and musculoskeletal system, and psychiatric evaluations were all normal.  In a report of medical history on discharge, the Veteran self-reported a history of swollen or painful joints, frequent or severe headaches, pain or pressure in the chest, painful shoulder, recurrent back pain, and foot trouble.  A history of metacarpophalangeal and metatarsophalangeal joint aches since childhood, with occasional swelling was also reported.

March 2009 VA medical records noted that the Veteran had been experiencing generalized aches and pains since 1984.  The records stated that the Veteran was diagnosed with fibromyalgia about five months prior.  In April 2009 VA medical records, the Veteran reported first experiencing pain symptoms in 1984 after he had a depressive episode when his first child passed.  After reviewing the Veteran's medical history, the doctor reported the symptoms were most likely secondary to fibromyalgia and not due to an inflammatory arthritis or myopathy.  

At a November 2009 VA examination, the Veteran reported fibromyalgia secondary to a traumatic event in service in 1984.  The Veteran complained of general body pain and muscle fatigue.  The date of diagnosis was listed as 1991.  The examiner noted there was evidence that the Veteran sought medical care in 1985 due to different complaints, including muscle aches and joint paint, which existed since childhood.  The examiner also noted that X-rays performed in 1985 of the cervical spine, lumbar, chest, hand and head were all normal.

In a February 2010 letter from a private physician, the doctor noted the Veteran complained of pain that started in service.  The Veteran complained of generalized pain in a 2007 evaluation with the doctor, specifying the back, neck, and limbs.  The doctor stated that rheumatological work ups did not find a specific pathology, and so the Veteran may be classified as a fibromyalgia patient.  The doctor noted the Veteran had all the tender points required, and that the behavior fit well.  Regarding the chronic pain that presented during active duty, the doctor opined that the Veteran may have already had fibromyalgia at that time.  

In March 2010 VA medical records, the Veteran reported a long history of fibromyalgia, experiencing constant body weakness and pain.  The Veteran reported his daughter's death was the catalyst for his bodily pain and loss of psychical functioning.  Although all of the criteria needed in order to properly diagnose a somatization disorder were not met, after careful consideration and objective review of all of the information provided, the doctor diagnosed undifferentiated somatoform disorder.

In a December 2013 VA medical opinion, the examiner noted that an April 2010 VA medical record provided a final diagnosis of somatization.  The examiner also noted that the February 2010 private physician letter did not confirm that he believed the fibromyalgia symptoms were manifest during service, but simply stated the Veteran "may be" classified as a fibromyalgia patient.  The examiner also noted that the private physician reported strong emotional components that enforced pain.

In an August 2014 VA medical opinion, the examiner stated that the Veteran's service medical records, including entry and exit examinations, were normal.  The examiner noted that a patient with fibromyalgia will usually complain of general body pain and muscle pain, not joint pain as the Veteran had.  The examiner concluded that the symptoms reported by the Veteran in service were not sufficient to make a diagnosis of fibromyalgia.  Therefore, the examiner opined that there was no evidence or medical literature to support a finding that the fibromyalgia was etiologically related to active service, and thus was less likely than not incurred in or due to active service.

The Board finds that service connection for a fibromyalgia disability is not warranted.  The evidence shows that the Veteran has a current diagnosis of fibromyalgia.  However, the Board finds that the preponderance of the evidence does not establish a nexus between the disability and qualifying active service or any event during service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The reports of medical examination for the Veteran, both upon entry and separation, were marked normal for the extremities, spine, musculoskeletal system, and psychiatric evaluation.  While the Veteran complained of joint pains, and medical records note complaints of aches since childhood, complaints of chest, back, and neck all came after involvement in a motor vehicle accident.  The December 2013 VA examiner noted the diagnosis of somatization and referenced strong emotional components that enforced pain.  The August 2014 VA examiner expressly opined that fibromyalgia was not related to active service.  

The Board acknowledges the Veteran's contentions that the body pains started in service after the death of his daughter, and that the pains were related to the current diagnosis of fibromyalgia.  The Veteran is competent to report some symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).   However, the issue in this case of whether a diagnosis of fibromyalgia is appropriate, and if so, whether fibromyalgia is related to service, are outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the August 2014 VA opinion to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including the Veteran's contentions about the onset of the fibromyalgia.  The examiner reconciled previous opinions and explained the rationale for the opinion.

Although the February 2010 letter from the Veteran's private physician suggested a nexus between the fibromyalgia and the complaints of pain during service may exist, that opinion was merely speculative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (may or may not language by physician is too speculative).  The Veteran has not submitted any contrary objective evidence suggesting nexus between current fibromyalgia and active service that is not speculative in nature. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for fibromyalgia, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.


REMAND

In an October 2016 substantive appeal, the Veteran indicated that he was requesting a local hearing with a San Juan RO Decision Review Officer.  That hearing has not yet been scheduled.  Accordingly, the claims are remanded to schedule the requested hearing.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a Decision Review Officer hearing on the issues of entitlement to service connection for asthma and obstructive sleep apnea.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


